PER CURIAM.
This is an appeal from the denial of appellants’ objections to a foreclosure sale. Although appellants raise issues with respect to the final judgment of foreclosure, the judgment was not appealed. Therefore, these claims, although unmeritorious, are untimely. See Semler v. Citicorp Sav. of Florida, 541 So.2d 1369, 1369 (Fla. 4th DCA 1989). As to appellants’ objections to the sale based upon an inadequate sale price, we affirm because appellants have not shown both a grossly inadequate sales price and inadequacy of the bid resulting from some mistake, fraud, or other irregularity in the sale. See Cueto v. Mfrs. & Traders Trust Co., 25 Fla. L. Weekly D2792, D2973, - So.2d -, 2000 WL 1781401 (Fla. 4th DCA Dec.6, 2000).
Affirmed.
WARNER, C.J., POLEN and FARMER, JJ., concur.